PER CURIAM.
George E. Korcsmaros appeals the district court’s order dismissing his civil action. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Korcsmaros v. Fluor Corp. Long Term Disability Plan, No. CA-00-401-5 (S.D.W.Va. Feb. 28, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.